WELLS, Judge.
Plaintiff contends that the trial court erred in three respects in failing to comply with the order of remand entered in the previous appeal: (1) the trial court acted without authority in entering an order reinstating its prior judgment, which had been reversed by this Court with instructions for a new trial, without granting the plaintiff a new trial; (2) the previous decision of this Court reversing the judgment of the trial court was based upon a consideration of only one of plaintiffs five allegations of error, and the trial court effectively deprived plaintiff of judicial review of his four remaining allegations of error by reinstating the original judgment; and (3) this Court’s decision in Frissell v. Frissell, supra, upon which the trial court’s order of 19 September 1980 was based, was incorrectly decided. We will consider plaintiffs first and third contentions. It is not necessary to consider plaintiffs second contention.
We hold that the trial court erred in reinstating its order of 11 August 1978 and in failing to grant plaintiff a new trial. When the judgment of this Court in Heidler v. Heidler, supra, was properly certified to the Clerk of Superior Court of Forsyth County, it became the mandate of this Court. See Rule 32 of the N.C. Rules of Appellate Procedure. See also 1 McIntosh, N.C. Practice 2d §§ 62-66, at 35-45 (1956); 1 Strong’s N.C. Index 3d, Appeal and Error, §§ 66-68.1, at 369-75. The mandate of this Court flowing from its judgment in Heidler v. Heidler, supra, is binding upon the trial court, requires the trial court to follow it strictly and without variation or departure, and leaves the trial court without authority to enter any judgment in the cause other than that ordered by this Court. See D & W, Inc. v. Charlotte, 268 N.C. 720, 152 S.E. 2d 199 (1966); Gardner v. Gardner, 48 N.C. App. 38, 44, 269 S.E. 2d 630, 633 (1980). Harsh as the result may seem in this particular case, our system of jurisprudence requires consistency of compliance by the trial courts with the mandates of our appellate courts, without exception. The mandate of this Court in Heidler v. Heidler, supra, entitles plaintiff to a new trial on all the issues *366presented in the pleadings. The trial court’s order of 19 September 1980 must be vacated and upon remand, a new trial must be granted.
The decision of this court in Frissell v. Frissell, supra, shall control upon remand: i.e., should either party to this case not appear when the case is again called for trial, such non-appearance would constitute a waiver of that party’s right to a trial by jury. See also Morris v. Asby, 48 N.C. App. 694, 696, 269 S.E. 2d 729, 731 (1980).
The result is:
The order of the trial court entered 19 September 1980 is
Vacated. The cause is remanded to the District Court of For-syth County for a
New trial.
Judges Hedrick and Martin (H.) concur.